Opinion filed May 15, 2008 











 








 




Opinion filed May 15, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                    _________
 
                                                          No. 11-08-00028-CR
                                                      ________
 
                                 MELVIN L. SAYLOR, JR., Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                        On
Appeal from the 252nd District Court
 
                                                       Jefferson
County, Texas
 
                                                    Trial
Court Cause No. 99245
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
trial court convicted Melvin L. Saylor, Jr., upon his plea of guilty, of
possession of cocaine.  Pursuant to the plea bargain agreement, the trial court
imposed a sentence of confinement for fifteen years.  We affirm.




Appellant=s court-appointed counsel
has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has
provided appellant with a copy of the brief and advised appellant of his right
to review the record and file a response to counsel=s brief.  A response has not been filed.
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, No. AP-75,911, 2008
WL 1901389 (Tex. Crim. App. April 30, 2008); Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Eaden
v. State, 161 S.W.3d 173 (Tex. App.CEastland
2005, no pet.).
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit.  We note that counsel
has the responsibility to advise appellant that he may file a petition for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens,
206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to Tex. R. App. P. 66. Black v. State, 
217 S.W.3d 687 (Tex. App.CEastland
2007, no pet.). 
The
motion to withdraw is granted, and the judgment is affirmed.
 
PER CURIAM
 
May 15, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.